         Case 1:19-cv-02575-LAP Document 25 Filed 06/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



PLATFORM REAL ESTATE INC.,
                                                19 Civ. 2575 (LAP)
                   Plaintiff,
    -versus-                                           ORDER

UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,

                   Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    On June 22, 2020, the Court received a voicemail from Hui

Feng, counsel for Plaintiff, requesting a hearing or an

opportunity to file additional papers with respect to

Defendant’s pending motion to dismiss the complaint.            The Court

will inform the parties in due course if it finds that oral

argument would be helpful on the motion to dismiss.            Because the

motion is fully briefed, no additional papers may be filed.


SO ORDERED.

Dated:    June 23, 2020
          New York, New York


                                          ____________________________
                                          LORETTA A. PRESKA, U.S.D.J.
